Citation Nr: 1314953	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a gastrointestinal disability other than hemorrhoids, claimed as rectal bleeding, to include as due to undiagnosed illness or medically unexplained multi-system illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.

The Veteran requested a Board hearing at the RO and was scheduled for one in October 2012.  He failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

When this case was before the Board in December 2012, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids originated during service.

2.  No other gastrointestinal disorder present during the period of this claim is etiologically related to the Veteran's active service or due to an undiagnosed illness or medically unexplained multi-system illness.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for gastrointestinal disability other than hemorrhoids have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in January 2007, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the service treatment records along with all other relevant medical treatment records identified by the Veteran.  

In the June 2012 remand, the Board directed the originating agency to obtain updated treatment records and to afford the Veteran a VA examination.  Thereafter, updated treatment records were obtained.  In addition, in a January 2013 letter, the Appeals Management Center (AMC) notified the Veteran that he would be scheduled for a VA examination and of the consequences for failure to report for the examination.  The record shows that the Veteran was scheduled for a VA examination in February 2013 and that he failed to report for this examination without explanation.  In a February 2013 letter, the AMC notified the Veteran that he had failed to report for his scheduled VA examination and asked "Please inform us of your intentions."  No response has been received from the Veteran  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As a result of the Veteran's failure to cooperate, the appeal must be decided without the benefit of the VA examination requested by the Board.  The Board is satisfied that the AMC substantially complied with the development requested on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.   § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a peptic ulcer to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With a number of exceptions, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that (1) became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Analysis

First, the Board notes the Veteran's service records confirm that he served in Saudi Arabia from September 1997 to January 1998.  Therefore, the provisions of 38 C.F.R. § 3.317 apply to this claim.

Service treatment records confirm the Veteran was regularly seen complaining of rectal bleeding beginning in the 1990s.  He was treated for various suspected diagnoses, to include gastroenteritis, inguinal hernia, hemorrhoids, ulcerative colitis, and irritable bowel disorder.  In June 1997, the doctor also noted the Veteran's pre-service appendicitis (1973), which may have caused scarring and be partially responsible for the Veteran's recurrent bleeding.  The doctor at that time, however, felt the more likely explanation was post-antibiotic diarrhea, which eventually resolved.  The Veteran had colonoscopies and other diagnostic tests through the years up until his 2006 separation from service with various provisional diagnoses related to his stomach.  Notably, in March 2005, the assessment was possible hemorrhoids.  A March 2005 colonoscopy revealed three hemorrhoidal cushions but no tumors, polyps, diverticuli, or colitis.  The examiner indicated that the bleeding was due to the hemorrhoids.

The Veteran was provided a medical examination in June 2007, but the examiner merely summarized the Veteran's in-service medical treatment for rectal bleeding.  The examiner did not proffer an opinion as to whether the Veteran has had a gastrointestinal disorder during the period of this claim that is attributable to his active service.

A September 2011 colonoscopy performed at VA facilities revealed internal hemorrhoids.  The doctor indicated that the Veteran's rectal bleeding is likely due to hemorrhoids.

As discussed above, the Board remanded the case in December 2012 for further development, to include a VA examination to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim but the Veteran failed to report for the examination.  However, because treatment records clearly show a diagnosis of hemorrhoids during and subsequent to service, and because the providers have attributed the rectal bleeding to the hemorrhoids, the Board finds that service connection for hemorrhoids is warranted.

Regarding entitlement to service connection for gastrointestinal disorders other than hemorrhoids, to include as due to undiagnosed illness or medically unexplained multi-system illness, the Board finds that service connection is not warranted because the medical evidence of record does not establish the existence of a disorder or a connection between service and a disorder.  Service treatment records and treatment records dated subsequent to service indicate the possible existence of gastroenteritis, inguinal hernia, ulcerative colitis, and irritable bowel disorder.  However, since the Veteran did not appear for his VA examination, the Board must decide the claim on the current record which does not establish that any gastrointestinal disorder due to an undiagnosed illness or a medically unexplained multisymptom illness has been present during the period of the claim, that peptic ulcer disease was manifested within one year of his discharge from service, or that any other gastrointestinal disorder present during the period of the claim is etiologically related to service.  Therefore, service connection is not warranted for gastrointestinal disability other than hemorrhoids.

In reaching this decision, the Board has considered the Veteran's statements and has determined that service connection is warranted for hemorrhoids based on the medical and lay evidence supporting the claim.  However, as a layperson, the Veteran is not competent to attribute his claimed rectal bleeding to a specific gastrointestinal diagnosis, an undiagnosed illness, or a medically unexplained multi-symptom illness.  Moreover, as a layperson, he is not competent to provide an opinion concerning the etiology of his rectal bleeding.  Therefore, his lay statements are not sufficient to establish that any gastrointestinal disorder other than hemorrhoids is related to his active service.

Finally, the Board has considered the doctrine of reasonable doubt.  In finding that service connection is warranted for hemorrhoids, the Board has resolved reasonable doubt in the Veteran's favor.  However, the preponderance of the evidence is against the claim for service connection for gastrointestinal disability other than hemorrhoids so the doctrine is not applicable to that aspect of the Veteran's claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hemorrhoids is granted.

Service connection for gastrointestinal disability other than hemorrhoids is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


